    Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 1 of 10 PageID #:779




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CYNTHIA IRVIN, LAWRENCE                          )
 CAMERON, ANTONIO JIMENEZ, and                    )
 CHERISE FUNCHES,                                 )
                                                  )
                        Plaintiffs,               )     Case No. 18-cv-2945
         v.                                       )
                                                  )     Hon. Robert W. Gettleman
 NATIONWIDE CREDIT &                              )
 COLLECTION, INC.,                                )
                                                  )
                        Defendant.                )

                    RESPONSE IN OPPOSITION BY PLAINTIFFS’
              COUNSEL TO DEFENDANT’S MOTION FOR ATTORNEYS’ FEES

        Plaintiffs’ counsel, Community Lawyers Group, Ltd. now known as Community

Lawyers, LLC, Celetha Chatman, and Michael Wood (“Plaintiffs’ Counsel”), by and through

undersigned counsel, submit this response in opposition to Defendant’s motion for attorneys’

fees:

                                       INTRODUCTION

        By its motion Defendant seeks to improperly wield Section 1692k(a)(3) as a cudgel and

deterrent against consumer plaintiff’s attorneys. They seek not just to punish Plaintiffs’ Counsel,

but to deter all consumer plaintiff’s attorneys from pursuing valid FDCPA claims. But

Defendant’s chosen tool for this clap-back—Section 1692k(a)(3)—does not authorize fees or

sanctions to be assessed against attorneys. Defendant’s strategy is an obvious ploy to bypass and

subvert the strictures and procedural hurdles of Rule 11. This Court should not allow this type of

procedural gamesmanship. Further, there is no evidence whatsoever that Plaintiffs’ claims were

made in bad faith. Quite the opposite—the claims were clearly in line with controlling Seventh

Circuit precedent. Even though Plaintiffs did not ultimately prevail, the backdrop of controlling



                                                 1
         Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 2 of 10 PageID #:779




     case law provided a solid foundation for Plaintiffs’ claims. The Court cannot find bad faith by

     Plaintiffs’ Counsel under these circumstances.

                                                ARGUMENT

I.       Section 1692k(a)(3) does not apply to the alleged bad faith of counsel and does not allow
         fee awards to be assessed against counsel

             Section 1692k(a)(3) does not authorize a fee award to be assessed against counsel and

     any fee awards thereunder cannot be based on the alleged bad faith of counsel. This provision

     was designed to deter bad-faith conduct by plaintiffs seeking to abuse and harass debt collectors.

     It is not a mechanism for debt collectors to punish plaintiff’s counsel.

             The Ninth Circuit addressed this precise question in Hyde v. Midland Credit Mgmt., Inc.,

     567 F.3d 1137 (9th Cir. 2009), overturning the district court’s award of attorney’s fees against

     plaintiff’s counsel under Section 1692k(a)(3). The court first noted that Section 1692k(a)(3)

     “nowhere specifically authorizes an award against an ‘attorney.’” Id. at 1141. The court further

     explained that, “[b]ased on the text and legislative history of § 1692k(a)(3) . . . and on the

     presumption against awarding attorney’s fees against attorneys, we believe that the better

     analysis of § 1692k(a)(3) is that it authorizes attorney’s fees and costs only against the offending

     plaintiff or plaintiffs.” Id.

             District courts in the Second Circuit, the Sixth Circuit, and the Eleventh Circuit have all

     followed or cited favorably to the Ninth Circuit’s ruling in Hyde. See Moore v. Diversified

     Collection Servs., 2009 U.S. Dist. LEXIS 54798, at *16 (E.D.N.Y. June 29, 2009) (following

     Hyde and holding that bad faith must come from the plaintiff, not her counsel); O’Rourke v. Am.

     Express Co., 2011 U.S. Dist. LEXIS 119026, at n. 2 (E.D. Mich. Sept. 8, 2011) (denying a

     defendant’s motion for fees under Rule 54(d) and citing favorably to Hyde); Williams v.

     Greenpoint Mortg. Funding, Inc., 2017 U.S. Dist. LEXIS 220452, at n. 5 (N.D. Ga. July 28,



                                                       2
    Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 3 of 10 PageID #:779




2017) (citing Hyde and Moore and requesting any authority showing that counsel can be liable

for fees under Section 1692k(a)(3)).

       Other courts reviewing this issue have reached the same conclusion—Section

1692k(a)(3) does not authorize fees against plaintiff’s counsel. See, e.g., Chavez v. Northland

Group, CV-09-2521, 2011 U.S. Dist. LEXIS 10113, *13 (D. Az. Feb. 1, 2011) (“To the extent

that Defendant relies on § 1692k(a)(3) to recover attorney's fees and costs from Plaintiff's

counsel . . . Defendant’s claim fails because §1692k(a)(3) does not authorize the award of such

expenses against Plaintiff’s counsel.”). Courts have also consistently held that the alleged bad-

faith conduct must come from the plaintiff herself, not from her counsel. Puglisi v. Debt

Recovery Solutions, LLC, 822 F. Supp. 2d 218, 233 (E.D.N.Y. 2011) (“‘Defendant must provide

evidence of plaintiff’s bad faith (as opposed to counsel’s bad faith).’” (quoting Hasbrouck v.

Arrow Fin. Servs. LLC, Case No. 1:09-CV-748, 2011 U.S. Dist. LEXIS 53928, *20 (N.D.N.Y.

May 19, 2011))); Conner v. BCC Fin. Mgmt. Servs., 597 F. Supp. 2d 1299, 1309 (S.D. Fla. 2008)

(denying fees to defendant under § 1692k(a)(3) because “Defendant has not demonstrated that

Plaintiff herself brought the action in bad faith to harass”); see also Kahen-Kashani v. Nat’l

Action Fin. Servs., Case No. 03CV828, 2004 U.S. Dist. LEXIS 28420, *22 (W.D.N.Y. Apr. 12,

2004) (same); Bukhbinoler v. Stoneleigh Recovery Assocs., LLC, Case NO. 16 CV 6140, 2018

U.S. Dist. LEXIS 15084, *14 (E.D.N.Y. Jan. 29, 2018) (citing Kahen-Kashani re same); Spira v.

Ashwood Fin., Inc. 358 F. Supp. 2d 150, 161 (E.D.N.Y. 2005) (same).

       This limitation makes sense. As discussed further below, Congress has established

specific means for sanctioning attorneys for alleged bad-faith conduct in litigation. Moreover,

Section 1692k(a)(3) applies only to an FDCPA claim that “was brought” in bad faith and for

harassment purposes. 15 U.S.C. § 1692k(a)(3). Plaintiffs’ Counsel did not bring the action,




                                                 3
      Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 4 of 10 PageID #:779




  Plaintiffs did. See Marx v. Gen. Revenue Corp., 568 U.S. 371 (2013) (concluding that “[t]he

  second sentence of §1692k(a)(3) . . . provides that plaintiffs who bring an action in bad faith and

  for the purpose of harassment may be liable for the defendant's fees and costs.” Id. at 383

  (emphasis added)). Thus, by its very terms, Section 1692k(a)(3) targets only the bad faith of a

  plaintiff, not her counsel.

          Other than two Texas cases presently on appeal (Tejero and Ozmun, each discussed

  further below), there is no authority supporting Defendant’s suggestion that Section 1692k(a)(3)

  sanctions can be assessed against attorneys or be based on alleged attorney misconduct. See

  Hyde, at 1141 (explaining that Chaudhry v. Gallerizzo, 174 F.3d 394 (4th Cir. 1999), and Sierra

  v. Foster & Garbus, 48 F. Supp. 2d 393 (S.D.N.Y. 1999), do not actually support awarding fees

  against plaintiff’s counsel under Section 1692k(a)(3)).

          At bottom, Section 1692k(a)(3) was not designed to punish Plaintiffs’ Counsel. This

  would work against legislative intent of creating “a ‘private attorney general’ approach to . . .

  enforcement of the FDCPA.” Tolentino v. Friedman, 46 F.3d 645, 652 (7th Cir. 1995)

  (superseded by statute on unrelated grounds).

II.   Defendant aims to improperly subvert and bypass the procedural requirements for
      sanctions under Rule 11

          Section 1692k(a)(3) is not the proper vehicle for sanctioning counsel for their alleged bad

  faith. Congress has provided a specific tool for sanctions against counsel for alleged litigation

  misconduct: Rule 11. This Rule expressly target attorneys for alleged bad-faith conduct. See

  Rule 11(c) (“Sanctions. If, after notice and a reasonable opportunity to respond, the court

  determines that [Rule 11(b)] has been violated, the court may . . . impose an appropriate sanction

  upon the attorneys, law firms, or parties that have violated [Rule 11(b)] or are responsible for the

  violation.”)



                                                    4
       Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 5 of 10 PageID #:779




          Rule 11 requires the party seeking sanctions to provide a “safe harbor” to counsel

   wherein counsel has 21 days to correct the alleged bad-faith filing. Rule 11(c)(2). The Seventh

   Circuit has explained this safe harbor provision “is not merely an empty formality.” Divane v.

   Krull Elec. Co., 200 F.3d 1020, 1027 (7th Cir. 1999). The Advisory Committee Notes from the

   1993 amendments to Rule 11 emphasize the importance of notice and a safe harbor, stating as

   follows:

       To stress the seriousness of a motion for sanctions and to define precisely the conduct
       claimed to violate the rule, the revision provides that the “safe harbor” period begins to
       run only upon service of the motion. In most cases, however, counsel should be expected
       to give informal notice to the other party, whether in person or by a telephone call or
       letter, of a potential violation before proceeding to prepare and serve a Rule 11 motion.

   Notes of Advisory Committee on Rules – 1993 Amendment, at ¶21. By filing their motion under

   Section 1692k(a)(3), Defendant seeks to bypass these procedural protections that Congress

   designed specifically for sanctions against attorneys. This Court should not allow Defendant to

   subvert Congress’ clear intention of imposing procedural hurdles and safe-harbor mechanisms to

   govern the extreme step of sanctioning attorneys.

III.   There is no evidence that this case was brought in bad faith or for a harassment
       purpose

          Even if the Court did allow Defendant to side-step the procedural steps mandated by Rule

   11, sanctions would still be improper. Plaintiffs’ Counsel did not bring this case in bad faith or

   for the purposes of harassment. The record here is clear: Plaintiffs’ Counsel sent a fax to

   Defendant on Plaintiff’s behalf to a publicly available fax number for Defendant, and to a fax

   machine located in Defendant’s office. See [Docket No. 48] at ¶¶61-62, 66-69. Plaintiffs’

   Counsel had no way of knowing that this number was inactive, had no way of knowing that the

   800 number was Defendant’s exclusive means for receiving disputes, and had no reason to

   believe that using a publicly available fax number was improper in any way. The faxes went



                                                    5
    Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 6 of 10 PageID #:779




through without any error messages, [Docket No. 48] at ¶¶61-62. It was therefore entirely

plausible and proper to allege that Defendant had received the fax and knew about Plaintiffs’

disputes, and that Defendant had failed to properly report the disputes to the credit bureaus.

       The Seventh Circuit confirmed the propriety of claims with nearly identical facts in

Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337 (7th Cir. 2018). There, the court

reviewed decisions entered against a debt collector in four separate district court cases. Id. at

342. In each case, a consumer’s attorney had sent letters not to the debt collector’s special

disputes department, but instead to the debt collector’s general counsel. Id. at 343. The letters

were nearly identical to the letters at issue here. Id. at 342-43. There, like here, the debt collector

argued that the letters were “a sham, designed to created liability where no harm to a consumer is

threatened.” Id. at 346.

       The Seventh Circuit rejected this argument as to all four cases and affirmed the district

courts’ rulings in favor of plaintiffs. In so ruling, the court explained that “the ‘knows or should

know’ standard of § 1692e(8) ‘requires no notification by the consumer ... and instead, depends

solely on the debt collector's knowledge that a debt is disputed, regardless of how that

knowledge is acquired.’” Id. at 347 (emphasis added) (quoting Brady v. Credit Recovery Co.,

Inc., 160 F.3d 64, 67 (1st Cir. 1998)); see also Sayles v. Advanced Recovery Sys., 865 F.3d 246,

249-50 (5th Cir. 2017) (same).

       The Evans court further ruled that “it is irrelevant that the [consumers’ attorneys] sent

the Letters to [the debt collector’s] general counsel rather than the special disputes

department.” Id. at 347 (emphasis added). The same holds true in this case. It is completely

irrelevant that Plaintiffs’ disputes were sent to Defendant’s fax number published on the ACA

website, as opposed to a fax number posted elsewhere. This is because the violation of Section




                                                   6
    Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 7 of 10 PageID #:779




1692e(8) arises from Defendant’s misconduct—failing to report a dispute despite having actual

or constructive knowledge of it. That the Court determined there was an evidentiary issue

regarding Defendant’s knowledge does not make the claim frivolous. Nor does the existence of

an affirmative defense transform the claim into bad-faith litigation. Indeed, even if the Court

believes that Plaintiffs’ Counsel “manufactured” the lawsuit by sending the dispute to a publicly

available fax number for Defendant—the resulting claim is still valid. The Evans case makes this

abundantly clear. Evans, 889 F.3d at 347.

       The various cases cited by Defendant do not support their allegations of bad faith or a

harassment purpose. In Duarte v. Midland Funding, LLC, U.S. Dist. LEXIS 31983 (N.D. Ill.

Feb. 27, 2019), Judge Ellis ruled that “Duarte's counsel had a reasonable basis for bringing and

continuing to pursue the FDCPA claim, with certain issues surrounding that claim apparently

undecided or subject to conflicting interpretations by courts across the country.” Id. at *16.

Further, Judge Ellis pushed back against the notion that filing an FDPCA claim in the hope of

earning a fee is somehow improper, explaining that “[a]n animating purpose behind the suit may

have been to obtain damages and attorneys’ fees, but ‘it is not improper to file a non-frivolous

claim in the hope of getting paid.’” Id. at 17 (quoting Vollmer v. Selden, 350 F.3d 656, 660 (7th

Cir. 2003)).

       The ruling in Wise v. Credit Control Servs., 2018 U.S. Dist. LEXIS 179548 (N.D. Ill.

Oct. 19, 2018), is largely undercut in by the Seventh Circuit’s ruling in the Evans case. Again,

the Seventh Circuit in Evans which expressly rejected the notion that disputes must be sent to a

specific number, division, or person to be valid. It is unclear how the Wise decision gave

Plaintiffs’ Counsel any indication that the claims in this case were frivolous or problematic,

especially given the higher-court precedent in Evans.




                                                 7
    Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 8 of 10 PageID #:779




       The other two cited cases—Tejero v. Portfolio Recovery Assocs. LLC, 2018 U.S. Dist.

LEXIS 56236 (W.D. Tex. Apr. 2, 2018) and Ozmun v. Portfolio Recovery Assocs., LLC, 2019

U.S. Dist. LEXIS 54454 (W.D. Tex. March 29, 2019)—are both on appeal to the Fifth Circuit.

The Ozmun case is still in briefing, but the court held oral argument in Tejero on November 6,

2019.1 At the oral argument, the Fifth Circuit expressed clear disagreement with the notion that

Plaintiffs’ Counsel had brought the subject claims in bad faith and for harassment purposes,

noting that the claims appeared valid on their face:

    Judge Oldham:      I mean, I understand the complaints with the statute. And as Judge
                       Elrod points out, we’re not at liberty to rewrite it. We take the text as
                       we’ve got it. And it strikes me as a very difficult argument to say that
                       it's in bad faith if the debtor sends a letter that says, “I dispute this
                       amount. You're not sending –” That didn’t use the word dispute.
                       “You’re not reporting the right number. And I will not pay it.”

                       And then it's reported as an undisputed debt anyway. I mean, it seems
                       to violate the statute . . . .

    (Ex. A, p. 12)

    ***

    Judge Elrod:       Why is the position wrong? . . . . You can go into many jurisdictions
                       around the country, including this same jurisdiction, and recover and
                       get good fees. Why is it wrong? I mean, it may be unseemly to some
                       people, but if it’s legally allowable, why is it wrong such that you
                       should be threatened to keep these suits away when other courts are
                       awarding big judgments in them?

    (Ex. A, p. 14).

    ***

    Judge Oldham:      But this same letter that was sent to your client in this case has been
                       used in several other cases that did not find it to be intentionally

1
  The recording of the oral argument can be found at
http://www.ca5.uscourts.gov/OralArgRecordings/18/18-50661_11-6-2019.mp3 (last accessed
November 29, 2019). A copy of a transcript of the oral argument prepared by a professional
transcription service using the public recording is attached for the Court’s convenience as
Exhibit A.

                                                 8
    Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 9 of 10 PageID #:779




                         misleading, or creating a technical violation, or sent in bad faith.
                         There's a whole series of these cases where – some in the Western
                         District, others other places – where, as far as I can tell, Judge Sparks
                         is the first judge to have looked at this and said, I think this is an intent
                         to create, as in your words, a technical violation.

                         In fact, there was one case that was seven months earlier than this one,
                         from the same – the Western District of Texas, involving virtually the
                         same letter, where, right. So, I’m not sure how we – It just seems like
                         a high legal standard and the same letter being treated in disparate
                         ways. It’s, to Judge Elrod’s question, it seems – It’s hard to – I don’t
                         understand how you fault the plaintiff’s counsel for doing what these
                         courts are saying can be done.

    (Ex. A, p. 15).

    ***

    Judge Elrod:         Okay. But that’s what – okay. At the very least we can say that the issue
                         is unsettled. All of these issues are unsettled, aren’t they? From your
                         perspective, even? . . . . Yeah. But, I mean, to the extent that you were
                         saying that it’s wrong to do this, that’s unsettled. There’s no clear – . .
                         . . – precedent that that is wrong to do this.

    (Ex. A, p. 17).

The Fifth Circuit’s statements show a sharp disagreement with the bad-faith finding made by the

district court in Tejero. Their comments also demonstrate that Plaintiffs’ Counsel did not act in

bad faith by filing lawsuits that were similar to other lawsuits that had achieved success in

various jurisdictions.

       Regardless, however, Defendant has pointed to no authority supporting the notion that

sending a dispute letter to a debt collector’s publicly available fax number merits a sanction for

bad-faith conduct. The Evans case stands for the precise opposite proposition—that any notice of

a dispute, regardless of where within a debt collector’s bureaucracy the document is sent, triggers

a debt collector’s obligation to report the dispute. Plaintiffs’ claims were plausible and based on

a good-faith interpretation of the prevailing law and the available facts. A sanction under Section

1692k(a)(3) is thus inappropriate and Defendant’s motion should be denied.


                                                    9
   Case: 1:18-cv-02945 Document #: 71 Filed: 11/29/19 Page 10 of 10 PageID #:779




                                                     Respectfully submitted,


                                                     /s/ Daniel Brown
                                                     Daniel Brown (ARDC # 6299184)
                                                     Main Street Attorney, LLC
                                                     PO Box 247
                                                     Chicago, IL 60690
                                                     (773) 453-7410
                                                     daniel@mainstreetattorney.com

                                                     Attorney for Community Lawyers Group,
                                                     Ltd., Celetha Chatman, and Michael Wood



                                     CERTIFICATE OF SERVICE

        I, Daniel Brown, an attorney, hereby certify that on November 29, 2019, I electronically

filed the foregoing document using the CM/ECF system, which will send notification of such

filing to all attorneys of record.


 Dated: November 29, 2019                                                 Respectfully submitted,


                                                                         By:     /s/ Daniel Brown




                                                10
